Citation Nr: 0423359	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected post concussion syndrome.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1966 to June 
1968 and from September 1974 to March 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the RO.  

The Board notes that, in October 2002, the RO assigned an 
increased evaluation of 10 percent for the service-connected 
post concussion syndrome.  Although each increase represents 
a grant of benefits, a decision awarding a higher rating, but 
less that the maximum available benefit, does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, this matter continues before the Board.  



FINDINGS OF FACT

1.  The veteran's right knee disability manifested the 
residuals of an arthroplasty are shown as likely as not to be 
related to an injury sustained during his first period of 
active service.  

2.  The veteran's service-connected post concussion syndrome 
is manifested by no more than chronic headaches.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by the residuals of a right knee 
arthroplasty is due to an injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R . §§ 3.102, 3.303 (2003).  

2.  The criteria for the assignment a rating in excess of 10 
percent for the veteran's service-connected post concussion 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. 4.7. 4.124a including Diagnostic Code 
8045-9304 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the veteran was apprised 
of the relevant aspects of VCAA by letter dated in July 2001 
before initial RO consideration of his claim.  See Pelegrini 
v. Principi, 16 Vet. App. 259 (2004); Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains evidence regarding the scope of notice to 
which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the claim.  

The Board is unaware of, and the veteran has not identified, 
any additional evidence which is necessary to make an 
informed decision on these issues.  Thus, the Board believes 
that all relevant evidence which is available has been 
obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf.  

Further, by July 2001 letter and October 2002 Statement of 
the Case, he and his representative have been notified of the 
evidence needed to establish the benefits sought, and via 
those documents, he has been advised regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On June 1966 report of medical history, the veteran did not 
report any information relevant to the right knee.  On the 
corresponding June 1966 enlistment medical examination 
report, no abnormalities were noted other than a scar on the 
left little finger.  

An April 1968 medical notation reflected that the veteran's 
health record was replaced that month because the original 
was destroyed in a January 1968 rocket attack.  

On June 1968 separation medical examination report, the 
veteran's "PULHES" physical profile amounted to a "picket 
fence" (i.e., all 1's), indicating a high level of medical 
fitness.  (See generally Hanson v. Derwinski, 1 Vet. App. 
512, 514 (1991) for an explanation of the military medical 
profile system).  No abnormal neurologic symptomatology was 
noted.  

By July 1969 rating decision, the RO granted service 
connection for post concussion syndrome and assigned a 10 
percent disability rating.  

On April 1992 VA medical examination report, the examiner 
noted a history of post concussion syndrome, which caused 
some hearing deficit.  

By August 1992 rating decision, the RO reduced the veteran's 
disability evaluation for post concussion syndrome to no 
percent.  

In April 2001, the veteran underwent a right knee total 
arthroplasty.  The postoperative diagnosis was that of right 
knee osteoarthritis with varus deformity.  

In April 2001, the veteran filed a claim of service 
connection for a knee disability.  

On September 2001 VA medical examination, the veteran 
reported taking analgesics for his right knee disability and 
chronic head discomfort.  He denied flare-ups as well as aura 
or visual disturbance.  He denied having seizures or 
dizziness.  There was no sensory or motor impairment.  He was 
taking atenolol.  

According to the veteran, his headaches, caused him to sleep 
only three hours at a time, but he acknowledged that knee and 
leg pain and a joint replacement caused most of his pain.  He 
indicated that he did not always realize he had a headache 
until he thought about it.  Neurologic examination was 
normal.  The examiner diagnosed chronic tension headaches.  
The examiner indicated that the veteran's post concussion 
syndrome had not increased in severity.  

In October 2001, the veteran reported having had right knee 
pain since approximately 1967 after he jumped out of a 
helicopter and twisted his knee.  The assessment was that of 
osteoarthritis probably since 1967 by history.  

On June 2002 VA orthopedic examination, the examiner 
diagnosed status post right total knee arthroplasty with good 
results.  

Upon review of the record, considering the veteran's age, and 
pursuant to a physical examination of the veteran, the 
examiner opined that the veteran's right knee osteoarthritis 
at least as likely as not was age related rather than 
secondary to any service-connected knee injury.  

On June 2002 neurologic examination, the examiner indicated 
that the veteran was neurologically normal.  The veteran 
described pounding in the head.  The diagnosis was that of 
post-traumatic headaches.  

By October 2002 rating decision, the RO increased the 
veteran's disability evaluation for the service-connected 
post concussion syndrome to 10 percent.  

In his October 2002 Substantive Appeal, the veteran indicated 
that his headaches were constant, daily, and sometimes 
debilitating.  




Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Service Connection for a Right Knee Disability 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board notes that it is unclear whether all of the 
veteran's service medical records were replaced after some 
were destroyed toward the end of his service.  As will be 
discussed below, any absence of service medical records is 
immaterial.

The veteran attributes his right knee disability to a fall in 
service.  The veteran, however, is not competent to supply 
medical opinions upon which the Board may rely.  Espiritu, 
supra.

The June 2002 VA orthopedic examination report opined that 
the veteran's right knee disability at least as likely as not 
was age-related rather than secondary to any injury in 
service.  

However, an earlier VA medical report in October 2001 had 
contained an assessment of osteoarthritis probably since 1967 
injury in service, based on history.  The examiner noted that 
the veteran had related a history of having injured his right 
knee when jumped out of a helicopter in the Republic of 
Vietnam.  Reported, he twisted the knee and felt it pop and 
give out.  He noted that he had had intermittent difficult 
with the knee since that time.  The examiner noted that the 
veteran osteoarthritis corrected by a right knee 
arthroplasty.  

Based on its review of the record including the veteran's 
assertion of suffering a significant injury in service, the 
Board finds the evidence to be in relative equipoise as to 
the question of whether the current right knee disability is 
due to an injury that was incurred in service.  

By extending the benefit of the doubt to the veteran, service 
connection for the right knee arthroplasty residuals is 
warranted.  



Increased Rating for Post Concussion Syndrome

The present appeal involves the veteran's assertions that his 
service-connected post concussion syndrome warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected post concussion syndrome has 
been rated by the RO under the provisions of Diagnostic Code 
8045-9304.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045, which 
pertains to brain disease due to trauma, purely neurological 
disability, such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., following trauma to the brain, will be 
rated under the diagnostic codes specifically dealing with 
such disabilities, with citation of a hyphenated diagnostic 
code (e.g. 8045-8207).  38 C.F.R. § 4.124a (2003).  

For purely subjective complaints such as headaches, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  38 C.F.R. § 4.130 (2003).  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  

In this case, the veteran's post-traumatic headaches are the 
only symptoms recognized as a residual of the service-
connected post concussion syndrome.  Moreover, this residual 
is purely subjective in nature as defined above, and there 
has been no diagnosis of multi-infarct dementia associated 
with brain trauma in the veteran's record.  As such, there is 
no basis for assignment of a rating in excess of 10 percent 
for the veteran's headaches.  

The Board notes that under Diagnostic Code 8100 pertaining to 
migraines, a 30 percent evaluation is warranted for 
characteristic prostrating attacks occurring an average of 
once a month over the last several months.  38 C.F.R. 
§ 4.124a.  However, a 30 percent evaluation under this 
Diagnostic Code is assignable because migraine headaches with 
episodes of incapacitation have not been demonstrated.  

Indeed, the veteran has admitted that he often did not 
realize he was suffering from headaches until he thought 
about it.  He did state more recently that his headaches were 
at times debilitating, but the frequency of incapacitation 
has not been shown to support the assignment of a 30 percent 
disability evaluation under Diagnostic Code 8100.  



ORDER

Service connection for right knee arthroplasty residuals is 
granted.  

An evaluation in excess of 10 percent for the service-
connected post concussion syndrome is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



